Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Application serial no. 16/143,640 is being allowed since none of the prior art of record teaches or fairly suggests a method for identifying a presence of human fecal matter or waste water in a water sample comprising collecting a water sample containing optical brighteners, running the water sample through a solid phase extraction cartridge, performing a first elution of naturally occurring fluorescing compounds from the cartridge while retaining the optical brighteners on the cartridge in order to reduce interference of the naturally occurring fluorescing compounds from a determination of the optical brighteners in the water sample, performing a second elution of the optical brighteners from the cartridge in order to concentrate the optical brighteners, measuring a fluorescence signal of the concentrated optical brighteners, and determining a presence of the optical brighteners based on the fluorescence signal, wherein the presence of the optical brighteners indicates the presence of human fecal matter or waste water in the water sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 23, 2021